Exhibit 10.1


EXECUTION VERSION




AMENDMENT NO. 9 TO CREDIT AGREEMENT
AMENDMENT NO. 9 TO CREDIT AGREEMENT, dated as of March 27, 2019 (this
“Amendment”), is entered into by and among SENSATA TECHNOLOGIES B.V., a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
incorporated under the laws of the Netherlands (the “BV Borrower”), SENSATA
TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited liability company (the “US
Borrower”, and together with the BV Borrower, the “Borrowers”), SENSATA
TECHNOLOGIES INTERMEDIATE HOLDING B.V., a private limited liability company
(besloten vennootschap met beperkte aansprakelijkheid) incorporated under the
laws of the Netherlands (the “Parent”), the undersigned subsidiaries of the BV
Borrower as Guarantors, MORGAN STANLEY SENIOR FUNDING, INC. as administrative
agent on behalf of the lenders party to the Credit Agreement (as defined below)
(in such capacity, the “Administrative Agent”), as the Issuing Lender and as the
Swingline Lender, and the Revolving Credit Lenders party hereto.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrowers, the Parent, the Administrative Agent and certain lenders
entered into that certain Credit Agreement, dated as of May 12, 2011 (as
amended, amended and restated, supplemented, waived or otherwise modified prior
to the date hereof, the “Credit Agreement” and as further amended pursuant to
this Amendment, the “Amended Credit Agreement”; capitalized terms not otherwise
defined in this Amendment have the same meanings as specified in the Credit
Agreement);
WHEREAS, the Borrowers have requested an Extension to the Revolving Credit
Commitments pursuant to Section 2.18 of the Credit Agreement and have made an
Extension Offer to the Revolving Credit Lenders, and each Revolving Credit
Lender and the L/C Issuer, by executing and delivering a counterpart signature
page to this Amendment, shall be deemed, on the Ninth Amendment Effective Date,
to have accepted the Extension Offer pursuant to Section 2.18(c) of the Credit
Agreement;
WHEREAS, each of Morgan Stanley Senior Funding, Inc., Barclays Bank PLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Mizuho Bank, Ltd, Goldman Sachs Bank
USA and Royal Bank of Canada have agreed to act as joint arrangers and
bookrunners in connection with this Amendment and the transactions contemplated
in connection herewith;
WHEREAS, the Borrowers, the Parent, the Administrative Agent and the Revolving
Credit Lenders party hereto have agreed to further amend the Credit Agreement as
hereinafter set forth, as authorized by Section 10.01 of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:
SECTION 1.    Amendments to Credit Agreement.
The Credit Agreement is, subject to the satisfaction (or waiver by the
Administrative Agent) of the conditions precedent set forth in Section 3, hereby
amended as follows:
(a)    Section 1.01 of the Credit Agreement shall be amended by adding the
following new definitions thereto in proper alphabetical order:  
“Committed Currency” means, in the case of Dollar Letters of Credit, Dollars, in
the case of Euro Letters of Credit, Euros and, in the case of Sterling Letters
of Credit, Sterling.
“Ninth Amendment” means that certain Amendment No. 9 to Credit Agreement, dated
as of March 27, 2019, among the BV Borrower, the US Borrower, the Parent, the
other Guarantors party thereto, Morgan Stanley Senior Funding, Inc., as the
Administrative Agent, the L/C Issuer and the Swingline Lender, and the Revolving
Credit Lenders party thereto.
“Ninth Amendment Effective Date” means the date on which all of the conditions
contained in Section 3 of the Ninth Amendment have been satisfied or waived by
the Administrative Agent.
“Revolving Credit Exposure” means, with respect to each Revolving Credit Lender,
the sum such Revolving Credit Lender’s Dollar Revolving Credit Exposure, Euro
Revolving Credit Exposure and Sterling Revolving Credit Exposure.
“Sterling” and “£” mean the lawful currency of the United Kingdom.”
“Sterling Letter of Credit” means a Letter of Credit denominated in Sterling.


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




“Sterling Loan” means a Loan that is a EURIBOR Loan and is made in Sterling
pursuant to the applicable Committed Loan Notice.
“Sterling Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Sterling Revolving Credit Loans of the same type and having the
same Interest Period made by each of the Sterling Revolving Credit Lenders
pursuant to Section 2.01(b).
“Sterling Revolving Credit Commitment” means, as to each Sterling Revolving
Credit Lender, its obligation to (a) make Sterling Credit Loans to the Borrower
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Dollar Amount of Sterling
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
Dollar Amount of Sterling Revolving Credit Commitments of all Sterling Revolving
Credit Lenders shall be $420,000,000 on the Ninth Amendment Effective Date, as
such amount may be adjusted from time to time in accordance with the terms of
this Agreement.
“Sterling Revolving Credit Exposure” means, as to each Sterling Revolving Credit
Lender, the sum of the outstanding principal amount of such Sterling Revolving
Credit Lender’s Sterling Revolving Credit Loans and its Pro Rata Share of the
L/C Obligations at such time.
“Sterling Revolving Credit Facility” means, at any time, the aggregate Dollar
Amount of the Sterling Revolving Credit Commitments at such time. The Sterling
Revolving Credit Facility is part of, not in addition to, the Revolving Credit
Facility.
“Sterling Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Sterling Revolving Credit Lender” means, at any time, any Lender that has a
Sterling Revolving Credit Commitment at such time.
“Sterling Sublimit” means an amount equal to the lesser of (a) $420,000,000 and
(b) the aggregate Dollar Amount of the Sterling Revolving Credit Commitments.
The Sterling Sublimit is part of, not in addition to, the Revolving Credit
Facility.
(b)
Section 1.01 of the Credit Agreement shall be further amended as follows:

(i)    The first sentence of clause (b) of the definition of “Applicable Rate”
(including the accompanying table entitled “Applicable Rate”) shall be amended
in its entirety to read as follows:
“(b)    with respect to the Revolving Credit Loans, Revolving Credit Commitments
and Letter of Credit fees, (i) until receipt by the Administrative Agent of a
Compliance Certificate pursuant to Section 6.02(b) with respect to the fiscal
quarters ending March 31, 2019 and June 30, 2019 (A) for Eurodollar Rate Loans
and for EURIBOR Loans, 1.25%, (B) for Base Rate Loans, 0.25%, (C) for Letter of
Credit fees, 1.125% and (D) for Revolving Credit Commitment Fees, 0.25% and (ii)
thereafter, the following percentages per annum, based upon the Senior Secured
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate
Pricing Level
Senior Secured Net Leverage Ratio
Eurodollar Rate, EURIBOR
Letter of Credit Fees
Base Rate
Revolving Credit Commitment Fee Rate
1
≥ 1.5:1.0
1.50%
1.375%
0.50%
0.25%
2
< 1.5:1.0 but ≥ 0.75:1.0
1.25%
1.125%
0.25%
0.25%
3
< 0.75:1.0
1.00%
0.875%
0.00%
0.125%"



Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




(ii)    Clauses (b) and (c) of the definition of “Dollar Amount” shall be
amended in their entirety to read as follows:
“(b) with respect to any Euro Loan or Sterling Loan, the principal amount
thereof then outstanding in Euros or Sterling, as applicable, converted to
Dollars in accordance with Section 1.08 and Section 2.16(a); and
(c) with respect to any L/C Obligation (or any risk participation therein), (A)
if denominated in Dollars, the amount thereof and (B) if denominated in Euros or
Sterling, the amount thereof converted to Dollars in accordance with Section
1.08 and Section 2.16(b).”
(iii)    Clause (a) of the definition of “Maturity Date” shall be amended in its
entirety to read as follows:
“with respect to the Revolving Credit Facility, March 27, 2024,”
(iv)    The definition of “Revolving Credit Borrowing” shall be amended in its
entirety to read as follows:
““Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing, a Euro
Revolving Credit Borrowing or a Sterling Revolving Credit Borrowing.”
(v)    The definition of “Revolving Credit Commitment” shall be amended in its
entirety to read as follows:
““Revolving Credit Commitment” means a Dollar Revolving Credit Commitment, a
Euro Revolving Credit Commitment or a Sterling Revolving Credit Commitment, in
each case including, for the avoidance of doubt, each Fifth Amendment Revolving
Commitment and each Seventh Amendment Revolving Credit Commitment.”
(vi)    The definition of “Revolving Credit Lender” shall be amended in its
entirety to read as follows:
““Revolving Credit Lender” means, at any time, the collective reference to the
Dollar Revolving Credit Lenders, the Euro Revolving Credit Lenders and the
Sterling Revolving Credit Lenders.
(vii)    The definition of “Revolving Credit Loan” shall be amended in its
entirety to read as follows:
““Revolving Credit Loan” means the collective reference to the Dollar Revolving
Credit Loans, the Euro Revolving Credit Loans and the Sterling Revolving Credit
Loans, in each case including, for the avoidance of doubt, any Loans made
pursuant to the Fifth Amendment Revolving Commitments and the Seventh Amendment
Revolving Commitments.
(c)    The second sentence of Section 1.08(b) thereof shall be amended in its
entirety to read as follows:
“For purposes of determining compliance with Section 7.11, the Dollar Amount of
each Euro Loan and Sterling Loan and the equivalent in Dollars of any other
Indebtedness denominated in a currency other than Dollars will reflect the
currency translation effects, determined in accordance with GAAP, of Swap
Contracts for currency exchange risks with respect to the applicable currency in
effect on the date of determination of the Dollar Amount of such Euro Loan or
Sterling Loan (as applicable) or the Dollar equivalent of such other
Indebtedness.
(d)    Section 2.01(b) thereof shall be amended in its entirety to read as
follows:
“(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, (i) each Dollar Revolving Credit Lender severally agrees to make
loans denominated in Dollars to any Borrower as elected by such Borrower
pursuant to Section 2.02 (each such loan, a “Dollar Revolving Credit Loan”) from
time to time, on any Business Day until the Maturity Date during the Revolving
Credit Commitment Period, in an aggregate Dollar Amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment, (ii)
each Euro Revolving Credit Lender severally agrees to make loans denominated in
Euros to any Borrower as elected by such Borrower pursuant to Section 2.02 (each
such loan, an “Euro Revolving Credit Loan”) from time to time, on any Business
Day until the Maturity Date, in an aggregate Dollar Amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Credit Commitment and
(iii) each Sterling Revolving Credit Lender severally agrees to make loans
denominated in Sterling to any Borrower as elected by such Borrower pursuant to
Section 2.02 (each such loan, an “Sterling Revolving Credit Loan”) from time to
time, on any Business Day until the Maturity Date, in an aggregate Dollar Amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Revolving Credit
Borrowing, (i) the aggregate Dollar Amount of the Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender, plus such Dollar Amount
of the Lender’s Pro Rata Share of the


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Revolving Credit Commitment, (ii) the aggregate Dollar Amount of Euro Revolving
Credit Loans and L/C Obligations in respect of Euro Letters of Credit shall not
exceed the Euro Sublimit and (iii) the aggregate Dollar Amount of Sterling
Revolving Credit Loans and L/C Obligations in respect of Sterling Letters of
Credit shall not exceed the Sterling Sublimit. Within the limits of each
Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, each Borrower may borrow under this Section 2.01(b), prepay
under Section 2.05, and reborrow under this Section 2.01(b). Dollar Revolving
Credit Loans may be Base Rate Loans or Eurodollar Loans, as further provided
herein, and Euro Revolving Credit Loans and Sterling Revolving Credit Loans must
be EURIBOR Loans, as further provided herein; provided that all Dollar Revolving
Credit Loans made by each of the Lenders pursuant to the same Borrowing shall,
unless otherwise specifically provided herein, consist entirely of Revolving
Credit Loans of the same Type made to the same Borrower.”
(e)    Section 2.02(a) thereof shall be amended in its entirety to read as
follows:
“(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Dollar Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the relevant Borrower’s
irrevocable (except as provided in Section 3.02, Section 3.03 and Section 3.04
herein) notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent (x) with respect
to any Borrowing on any of the Closing Date, the Second Amendment Effective Date
or the Third Amendment Effective Date, not later than 12:00 p.m. (noon) one (1)
Business Day before the Closing Date, the Second Amendment Effective Date or the
Third Amendment Effective Date, as applicable and (y) with respect to any
Borrowing after the Closing Date, (i) not later than 12:00 p.m. (noon) three (3)
Business Days prior to the requested date of any Borrowing of Eurodollar Rate
Loans, continuation of Eurodollar Rate Loans or any conversion of Base Rate
Loans to Eurodollar Rate Loans, (ii) not later than 12:00 p.m. (noon) one (1)
Business Day before the requested date of any Borrowing of Base Rate Loans and
(iii) not later than 12:00 p.m. (noon) three (3) Business Days prior to the
requested date of any Borrowing of Euro Revolving Credit Loans or Sterling
Revolving Credit Loans. Each telephonic notice by a Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of such Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a minimum principal amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof (or comparable
amounts determined by the Administrative Agent in the case of Euro Loans and
Sterling Loans). Except as provided in Section 2.03(c)(i) and Section
2.04(c)(i), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the relevant Borrower is requesting a Term Borrowing, a
Dollar Revolving Credit Borrowing, a Euro Revolving Credit Borrowing, a Sterling
Revolving Credit Borrowing, a conversion of Term Loans or Dollar Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Term Loans or Dollar Revolving Credit Loans are to
be converted, (v) if applicable, the duration of the Interest Period with
respect thereto and (vi) the account of the relevant Borrower to be credited
with the proceeds of such Borrowing. If, with respect to Loans denominated in
Dollars the relevant Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Dollar Revolving Credit Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the relevant Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period (or fails to give a timely notice requesting
a continuation of EURIBOR Loans denominated in Euros or Sterling), it will be
deemed to have specified an Interest Period of one (1) month. If no currency is
specified, the requested Borrowing shall be in Dollars.”
(f)    The first sentence of Section 2.03(a)(i) thereof shall be amended in its
entirety to read as follows:
“Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the other Revolving Credit Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars, Euros or Sterling for the
account of the Borrowers (or any Restricted Subsidiary so long as a Borrower is
a joint and several co-applicant, and references to a “Borrower” in this Section
2.03 shall be deemed to include reference to such Restricted Subsidiary) and to
amend or renew Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drafts under the Letters of Credit; and (B)
the Revolving Credit Lenders


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




severally agree to participate in Letters of Credit issued for the account of
the relevant Borrower; provided that the L/C Issuer shall not be obligated to
make any L/C Credit Extension with respect to any Letter of Credit, and no
Lender shall be obligated to participate in any Letter of Credit if, as of the
date of such L/C Credit Extension, (w) the aggregate Dollar Amount of
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Dollar Amount of Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans, would exceed such Lender’s Revolving Credit Commitment,
(x) the Dollar Amount of Outstanding Amount of the L/C Obligations would exceed
the Letter of Credit Sublimit, (y) the aggregate Dollar Amount of Euro Revolving
Credit Loans and L/C Obligations in respect of Euro Letters of Credit would
exceed the Euro Sublimit or (z) the aggregate Dollar Amount of Sterling
Revolving Credit Loans and L/C Obligations in respect of Sterling Letters of
Credit would exceed the Sterling Sublimit.”
(g)    The second and third sentences of Section 2.03(c)(i) thereof shall be
amended in their entirety to read as follows:
“Not later than 12:00 p.m. (noon) on the Business Day immediately following any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the relevant Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing, which
amount shall be payable in the Committed Currency in which such Letter of Credit
was issued. If any Borrower fails to so reimburse the L/C Issuer by such time,
the Administrative Agent shall promptly notify each Revolving Credit Lender of
the Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in
the Dollar Amount thereof in the case of Euros or Sterling) (the “Unreimbursed
Amount”), and the amount of such Revolving Credit Lender’s Pro Rata Share
thereof.”
(h)    Section 2.05(a)(i) thereof shall be amended in its entirety to read as
follows:
“(i) Any Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans made to such Borrower, in each case,
in whole or in part without premium or penalty; provided that (A) such notice
must be received by the Administrative Agent not later than 12:00 p.m. (noon)
(1) three (3) Business Days prior to any date of prepayment of Eurodollar Rate
Loans or EURIBOR Loans and (2) on the date of prepayment of Base Rate Loans; (B)
any prepayment of Eurodollar Rate Loans or EURIBOR Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or
comparable amounts determined by the Administrative Agent in the case of Euro
Loans and Sterling Loans) or, if less, the entire principal amount thereof then
outstanding; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, if
less, the entire principal amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share of such prepayment. If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan or EURIBOR Loan shall be accompanied by
all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of principal of, and interest on, Euro
Loans shall be made in Euros and each prepayment of principal of, and interest
on, Sterling Loans shall be made in Sterling. Each prepayment of the Loans
pursuant to this Section 2.05(a) shall be applied among the Facilities to such
Class(es) in such amounts and, in the case of the Term Loan Facility, in such
order of maturity, as the relevant Borrower may direct in its sole discretion.
Each prepayment made by a Borrower in respect of a particular Facility shall be
paid to the Administrative Agent for the account of (and to be promptly
disbursed to) the Appropriate Lenders in accordance with their respective Pro
Rata Shares provided, that notwithstanding the foregoing or anything else in
this Agreement to the contrary, payments and prepayments of principal and
interest in respect of the Term Loans made on the Eighth Amendment Effective
Date in connection with the replacement of Non-Consenting Lenders pursuant to
Section 3.07 hereof may be applied on a non-pro rata basis.”
(i)    Section 2.06(a) thereof shall be amended in its entirety to read as
follows:
“(a) Optional. The BV Borrower may, upon written notice to the Administrative
Agent, terminate all or any portion of the unused Commitments under the
Revolving Credit Facility; provided that (i) any such notice shall be received
by the Administrative Agent three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount (A) of $1,000,000 or any whole multiple of $100,000 in excess
thereof or (B) equal to the entire remaining amount of the Revolving Credit
Commitments and (iii) if, after giving effect to any reduction of the Revolving
Credit Commitments, (1) the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, exceeds the amount of the Revolving Credit
Commitments, such


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




sublimit shall be automatically reduced by the amount of such excess, (2) the
Euro Sublimit exceeds the Euro Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess and (3) the Sterling Sublimit
exceeds the Sterling Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess. The amount of any such
Revolving Credit Commitment reduction shall not be applied to the Letter of
Credit Sublimit, the Swing Line Sublimit, the Euro Sublimit or Sterling Sublimit
unless otherwise specified by the BV Borrower. Notwithstanding the foregoing,
the BV Borrower may rescind or postpone any notice of termination of the
Revolving Credit Commitments if such termination would have resulted from a
refinancing of all or a portion of the Facilities, which refinancing shall not
be consummated or otherwise shall be delayed.”
(j)    The first sentence of Section 2.06(c) thereof shall be amended in its
entirety to read as follows:
“The Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of unused portions of the Letter of Credit Sublimit,
the Swing Line Sublimit, the Euro Sublimit or the Sterling Sublimit or the
unused Commitments of any Class under this Section 2.06 as the relevant Borrower
may direct in its sole discretion.”
(k)    Section 2.09(a) thereof shall be amended to add “or Sterling Revolving
Credit Commitment” immediately prior to the semi-colon preceding the first
proviso therein.
(l)    The second, third and fourth sentences of Section 2.12(a) thereof shall
be amended in their entirety to read as follows:
“Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in Euros or Sterling, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in Euros or Sterling shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Euros or Sterling (as applicable) and in same day funds not later than 2:00 p.m.
(London time) on the dates specified herein. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in Euros or
Sterling, such Borrower shall make such payment in Dollars in the Dollar Amount
of the Euro or Sterling (as applicable) payment amount.”
(m)    Section 2.16(a) thereof shall be amended in its entirety to read as
follows:
“The Administrative Agent shall determine the Dollar Amount of each Euro Loan,
Sterling Loan and L/C Obligation in respect of Letters of Credit denominated in
Euros and Sterling (i) in the case of any Term Loan, as of the Closing Date, and
(ii) otherwise, (A) as of the first day of each Interest Period applicable
thereto and (B) as of the end of each fiscal quarter of the relevant Borrower,
and shall promptly notify such Borrower and the Lenders of each Dollar Amount so
determined by it. Each such determination shall be based on the Exchange Rate
(x) on the date of the related Borrowing Request for purposes of the initial
such determination for any Euro Loan or Sterling Loan and (y) on the fourth
Business Day prior to the dates as of which such Dollar Amount is to be
determined, for purposes of any subsequent determination.”
(n)    Section 7.11 thereof shall be amended in its entirety to read as follows:
“Except with the consent of the Required Revolving Credit Lenders, the Borrower
Parties will not permit the Senior Secured Net Leverage Ratio as of the last day
of any Test Period ending during any period set forth in the table below to be
greater than the ratio set forth below opposite the last day of such Test
Period:
Test Period
Senior Secured Net Leverage Ratio
June 30, 2011-December 31, 2011
5.00 to 1.0
Thereafter
5.00 to 1.0

Notwithstanding the foregoing, this Section 7.11 shall be in effect (and shall
only be in effect) when the sum of the aggregate principal amount of any
Revolving Credit Loans and/or Swing Line Loans then outstanding plus the
aggregate amount of any L/C Obligations then outstanding (excluding Letters of
Credit that have been Cash


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Collateralized to at least 100% of the undrawn amount thereof) at such time
exceeds 20% of the total amount of the Revolving Credit Commitments (including
any Additional Revolving Credit Commitments).”
(o)    The first sentence of Section 10.24 thereof shall be amended by in its
entirety to read as follows:
“The obligations of the Borrowers hereunder and under the other Loan Documents
to make payments in Dollars, in Euros or in Sterling, as the case may be (the
“Obligation Currency”), shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than the Obligation Currency, except to the extent that such tender or
recovery results in the effective receipt by the Administrative Agent or a
Lender of the full amount of the Obligation Currency expressed to be payable to
the Administrative Agent or Lender under this Agreement or the other Loan
Documents.”
(p)    Schedule 2.01 thereto shall be amended in its entirety to read as
attached to this Amendment as Annex A.
(q)    Exhibit A thereto shall be amended in its entirety to read as attached to
this Amendment as Annex B.
(r)    Exhibit C-2 thereto shall be amended in its entirety to read as attached
to this Amendment as Annex C.
(s)    Exhibit E thereto shall be amended in its entirety to read as attached to
this Amendment as Annex D.
SECTION 2.    Reference to and Effect on the Loan Documents.
(a)    On and after the Effective Date, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the “Credit Agreement”, shall mean and be a reference to the Credit Agreement,
as amended by this Amendment. For the avoidance of doubt, this Amendment shall
also constitute a Loan Document under the Credit Agreement, as amended by this
Amendment.
(b)    The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.
(c)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.
SECTION 3.    Conditions of Effectiveness for Amendment. This Amendment shall
become effective as of the date (the “Effective Date”) on which the following
conditions shall have been satisfied (or waived by the Administrative Agent):
(a)     The Administrative Agent shall have received counterparts of this
Amendment executed by the BV Borrower, the US Borrower, the Parent, the other
Guarantors and Revolving Credit Lenders holding, in the aggregate after giving
effect to any replacements of any Revolving Credit Lenders in accordance with
Section 5 of this Amendment, not less than 100% of the aggregate Revolving
Credit Commitments outstanding immediately prior to the Effective Date on, or
prior to, 12:00 p.m., New York City time on March 27, 2019 (the “Consent
Deadline”);
(b)    The Administrative Agent shall have received a certificate of the BV
Borrower dated as of the Effective Date signed on behalf of the BV Borrower by a
Responsible Officer of the BV Borrower, certifying on behalf of the Borrowers
that:
(i)     immediately before and after giving effect to this Amendment and the
transactions contemplated hereby, the representations and warranties set forth
in Article 5 of the Credit Agreement (as amended by this Amendment) and in the
other Loan Documents are true and correct in all material respects as of the
Effective Date, with the same effect as though made on and as of such date,
except (A) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date, (B) that for purposes of this Section
3(b), the representations and warranties contained in Sections 5.05(a) and
5.05(b) of the Credit Agreement (as amended by this Amendment) shall be deemed
to refer to the most recent financial statements furnished pursuant to Sections
6.01(a) and 6.01(b) of the Credit Agreement (as amended by this Amendment) and,
in the case of the financial statements furnished pursuant to Section 6.01(b) of
the Credit Agreement (as amended by this Amendment), the representations
contained in Section 5.05(a) of the Credit Agreement (as amended by this
Amendment), as modified by this clause (B), shall be qualified by the statement
that such financial statements are subject to the absence of footnotes and
year-end audit adjustments, (C) to the extent that such representations and
warranties contain a materiality qualification, such representations and
warranties shall be accurate in all respects and (D) to the extent a limited
waiver of compliance with such representations and warranties was granted
pursuant to Section 9 of this Amendment; and


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




(ii)    each of the Specified Representations (as defined below) shall be true
and correct in all material respects as of the Effective Date. “Specified
Representations” means the representations and warranties of the Loan Parties
set forth in the Patriot Act Representation (as defined below), the Sanctions
Representation (as defined below) and the Anti-Corruption Representation (as
defined below). For purposes of this clause (ii), the following terms shall have
the meanings given to them below:
“Patriot Act Representation” means the representation and warranty to the
Administrative Agent by each Loan Party that, to the extent applicable, each of
the Parent and its Subsidiaries is in compliance in all material respects with
the Patriot Act and any enabling legislation or executive order relating
thereto;
“Sanctions Representation” means the representation and warranty to the
Administrative Agent by the Parent that no part of the proceeds of any Credit
Extension will be used, directly or indirectly, for any purpose which would
violate applicable Sanctions.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury;
“Sanction” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority; and
“Anti-Corruption Representation” means the representation and warranty to the
Administrative Agent by each Loan Party that no part of the proceeds of any
Credit Extension will be used, directly or indirectly, for any purpose which
would breach the US Foreign Corrupt Practices Act of 1977 (as amended).
(c)     Immediately prior to and after giving effect to the Effective Date, no
Default or Event of Default has occurred and is continuing;
(d)    The Administrative Agent shall have received such certificates or
resolutions or incumbency certificates of the Loan Parties as the Administrative
Agent may reasonably require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment;
(e)    The Administrative Agent shall have received such documents and
certifications as the Administrative Agent may reasonably require to evidence
that each Loan Party is validly existing and in good standing in its
jurisdiction of organization (to the extent such concept exists in such
jurisdiction);
(f)    To the extent invoiced at least three Business Days prior to the
Effective Date, all reasonable and documented fees and out-of-pocket expenses
payable to the Administrative Agent shall have been paid to the extent due and
payable in accordance with Section 6 of this Amendment and Section 10.04 of the
Credit Agreement;
(g)    The Administrative Agent shall have received the fees referred to in
Section 4(ii) of that certain Engagement Letter, dated as of February 28, 2019,
among the BV Borrower and Morgan Stanley Senior Funding, Inc., Barclays Bank
PLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Mizuho Bank, Ltd,
Goldman Sachs Bank USA and Royal Bank of Canada as Arrangers;
(h)     At least 3 Business Days prior to the Effective Date, each Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Revolving Credit Lender that so requests, a
Beneficial Ownership Certification to such Revolving Credit Lender. For purposes
of this clause (h), the following terms shall have the meanings given to them
below:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
(i)     The Administrative Agent shall have received a customary legal opinion,
addressed to the Administrative Agent and the Revolving Credit Lenders, in form,
scope and substance reasonably acceptable to the Administrative Agent from each
of (i) Foley Hoag LLP, counsel to the Loan Parties and (ii) each special foreign
counsel referred to in Schedule A hereto; and
(j)     The Administrative Agent shall have received each of the deliverables
set forth in Schedule B hereto.
SECTION 4.    Representations and Warranties. Each of the Parent and the
Borrowers hereby represents and warrants to the Administrative Agent that:
(a)    on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




is a party, and (ii) this Amendment has been duly authorized, executed and
delivered by it; and
(b)    this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of such party, enforceable against it in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).
SECTION 5.    New Lenders and Increasing Lenders. If any Revolving Credit Lender
declines or fails to consent to this Amendment by returning an executed
counterpart of this Amendment to the Administrative Agent prior to the Consent
Deadline, then pursuant to and in compliance with the terms of Section 10.01 of
the Credit Agreement, such Revolving Credit Lender may be replaced and its
commitments and/or obligations purchased and assumed by either a new Revolving
Credit Lender or an existing Revolving Credit Lender which is willing to
increase its Revolving Credit Commitment as set forth on Annex A hereto upon
execution of this Amendment. Each Revolving Credit Lender’s execution of its
signature page to this Amendment shall also be deemed to be the execution of an
Assignment and Assumption Agreement in an amount equal to the amount of any
increase or decrease, as applicable, to such Revolving Credit Lender’s Revolving
Credit Commitments as set forth on Annex A hereto.
SECTION 6.    Costs and Expenses. The Borrowers agree that all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent in
connection with the preparation, execution, delivery and administration,
modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the Attorney Costs of one counsel for all Lenders and the
Administrative Agent (which shall be Shearman & Sterling LLP)), are expenses
that the Borrowers are required to pay or reimburse pursuant to Section 10.04 of
the Credit Agreement.
SECTION 7.    Execution in Counterparts. This Amendment may be executed in one
or more counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Amendment, including by email with a pdf copy hereof attached, shall be
effective as delivery of an original executed counterpart of this Amendment.
SECTION 8.    Governing Law and Waiver of Right of Trial by Jury. This Amendment
is subject to the provisions of Sections 10.17 and 10.18 of the Credit Agreement
relating to governing law, waiver of right to submission to jurisdiction, venue
and waiver of trial by jury, the provisions which are by this reference
incorporated herein in full.
SECTION 9.    Limited Waiver and Consent. The Administrative Agent and the
Revolving Credit Lenders parties hereto hereby agree to waive the compliance by
each of Sensata Technologies Bulgaria EOOD, Sensata Technologies de Mexico S. de
R.L. de C.V., Sensata Technologies Holding Company Mexico, B.V., Sensata
Technologies Holland B.V., ST Schrader Holding Company UK Limited, Sensor-Nite
NV, ST August Lux Company S.à r.l., ST August Lux Intermediate Holdco S.à r.l.,
August Lux Holding Company, August Brazil Holding Company, August LuxUK Holding
Company and Sensata Technologies Japan Limited (collectively, the “Subject
Guarantors”) with all covenants and/or representations and warranties in the
Loan Documents relating to the effectiveness or perfection of any security
interest under, or enforceability of, any Collateral Document governed by
Bulgarian, Mexican, Luxembourg or Japanese law, as applicable, on the Effective
Date and for a period of 90 days after the Effective Date (as such time period
may be extended in the reasonable discretion of the Administrative Agent),
provided that the foregoing waiver shall only waive compliance with (i)
requirements in respect of any change to the Secured Obligations pursuant to
this Amendment and (ii) enforceability requirements relating to enforceability
in respect of such change to the Secured Obligations.  During this 90-day period
(as such time period may be extended in the reasonable discretion of the
Administrative Agent) the Borrowers and the Parent will procure that the Subject
Guarantors amend or enter into such Collateral Documents to reflect the
amendments hereunder and will take all requisite actions as shall be set forth
in the Guarantor Affirmation below to ensure that each Subject Guarantor has
granted in favor of the Administrative Agent for the benefit of the Secured
Parties, a valid and, to the extent required under the Collateral Documents to
which it is a party, perfected security interest in its Collateral, as defined
in such Collateral Documents.
SECTION 10.    Guarantor Affirmation. Each Guarantor party hereto hereby
(a) acknowledges and consents to this Amendment; (b) subject to Section 9 above,
ratifies and confirms all of its respective obligations and liabilities under
the Loan Documents (as amended by this Amendment) to which it is a party and
ratifies and confirms that such obligations and liabilities remain in full force
and effect and extend to and continue in effect with respect to, and continue to
guarantee and secure, as applicable, the obligations of the Borrowers under the
Amended Credit Agreement, including, as applicable, as provided in the documents
detailed in Schedule B; (c) subject to Section 9 above, acknowledges and
confirms that the liens and security interests granted by it pursuant to the
Collateral Documents to which it is a party are and continue to be valid and
perfected (if and to the extent required to be perfected under the Collateral
Documents to which it is a party) liens and security interests in the Collateral
(subject only to Liens permitted under the Loan Documents) that secure all of
the obligations of such Guarantor under the Loan Documents (as amended by this
Amendment) to which it is a party to the same extent that such liens and
security interests in the Collateral were valid and perfected (if and to the
extent required to be perfected under the Collateral Documents to which it is a
party) immediately prior to giving effect


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




to the execution and delivery of this Amendment, including, as applicable, as
provided in the documents detailed in Schedule B; (d) acknowledges and agrees
that such Guarantor does not have any claim or cause of action against the
Administrative Agent or any Lender (or any of its respective directors,
officers, employees, or agents) on or prior to the date hereof; and (e)
acknowledges, affirms, and agrees that such Guarantor does not have any defense,
claim, cause of action, counterclaim, offset or right of recoupment of any kind
or nature against any of its obligations, indebtedness or liabilities to the
Administrative Agent or any Lender on or prior to the date hereof.
SECTION 11.    Dutch Security Confirmation. Without prejudice to the foregoing,
each Loan Party hereby, in respect of any security documents to which it is a
party and pursuant to which a security interest is created or purported to be
created governed by Dutch law (each a “Dutch Security Document”), irrevocably
and unconditionally agrees and confirms (vaststellen), within the meaning of
Article 7:900 of the Dutch Civil Code that (i) the security rights created by it
and constituted by such Dutch Security Document are not affected by any
amendment of, or waiver under, the Credit Agreement or any other Loan Documents
as contemplated by this Amendment, (ii) the security rights created by it and
constituted by such Dutch Security Document will secure the obligations of each
Pledgor (as defined in each Dutch Security Document) under or in connection with
the Loan Documents contemplated to be secured by such Dutch Security Document,
including without limitation under or pursuant to the Parallel Obligations (as
defined in each Dutch Security Document), as amended by this Amendment , and
(iii) the Principal Obligations (as defined in each Dutch Security Document)
will include (but not be limited to) all present and future obligations of any
Pledgor (as defined in the Dutch Security Documents) towards the Secured Parties
under the Amended Credit Agreement and the other Loan Documents contemplated to
be secured by such Dutch Security Document, including without limitation all
present and future obligations of any of the Pledgors (as defined in the Dutch
Security Documents) under or in connection with its Parallel Obligations
contemplated to be secured by such Dutch Security Document, and all Secured
Obligations contemplated to be secured by each Dutch Security Document are
secured and will continue to be secured by the security created by such Dutch
Security Document. This Section 11 is governed by and shall be construed in
accordance with Dutch law.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment No. 9 to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.


SENSATA TECHNOLOGIES B.V.,
as BV Borrower


By:
/s/ Gerrit H. Ensing            

Name: Gerrit H. Ensing
Title: Director




SENSATA TECHNOLOGIES FINANCE
COMPANY, LLC,
as US Borrower


By:
/s/ Jeffrey Cote            

Name: Jeffrey Cote
Title: Manager




SENSATA TECHNOLOGIES
INTERMEDIATE HOLDING B.V.,
as Parent


By:
/s/ Gerrit H. Ensing            

Name: Gerrit H. Ensing
Title: Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA TECHNOLOGIES, INC.,
as Guarantor


By:    /s/ Jeffrey Cote                
Name: Jeffrey Cote
Title: Chief Operating Officer




KAVLICO CORPORATION,
CRYDOM, INC.,
NEWALL ELECTRONICS, INC.,
BEI NORTH AMERICA LLC,
CUSTOM SENSORS & TECHNOLOGIES US
CORPORATION,
CUSTOM SENSORS & TECHNOLOGIES US LLC,
CUSTOM SENSORS & TECHNOLOGIES, INC.,
each as Guarantor


By:    /s/ Jeffrey Cote                
Name: Jeffrey Cote
Title: Vice President




STI HOLDCO, INC.,
SENSATA TECHNOLOGIES BULGARIA EOOD,
each as Guarantor


By:    /s/ Jeffrey Cote                
Name: Jeffrey Cote
Title: Director




Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA TECHNOLOGIES US, LLC,
as Guarantor


By: Sensata Technologies UK Financing Co. plc, as its
sole member


By:    /s/ Graeme M. Thompson            
Name: Graeme M. Thompson
Title: Director




SENSATA TECHNOLOGIES US II, LLC,
as Guarantor


By: Sensata Technologies US, LLC, as its sole member


By: Sensata Technologies UK Financing Co. plc, as its
sole member


By:    /s/ Graeme M. Thompson            
Name: Graeme M. Thompson
Title: Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Signed by Jeffrey Cote (name of director)
 
 
 
 
for and on behalf of
 
/s/ Jeffrey Cote
 
 
CUSTOM SENSORS & TECHNOLOGIES NEWCO LTD.,
 
Director
 
 
as Guarantor
 
 
 
 



Signed by Jeffrey Cote (name of director)
 
 
 
 
for and on behalf of
 
/s/ Jeffrey Cote
 
 
ST SCHRADER HOLDING COMPANY UK LIMITED,
 
Director
 
 
as Guarantor
 
 
 
 



Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Signed by Graeme M. Thompson (name of director)
 
 
 
 
for and on behalf of
 
/s/ Graeme M. Thompson
 
 
SENSATA TECHNOLOGIES UK FINANCING CO. PLC,
 
Director
 
 
as Guarantor
 
 
 
 



Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA TECHNOLOGIES MALAYSIA SDN.
BHD.,
as Guarantor


By:    /s/ Peter Leon Choong Chi            
Name: Peter Leong Choong Chi
Title: Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA TECHNOLOGIES DE MÉXICO, S. DE R.L.
DE C.V.,
as Guarantor


By:    /s/ Santiago Sepulveda            
Name: Santiago Sepulveda
Title: Attorney-in-Fact


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA TECHNOLOGIES FRANCE S.A.S.,
as Guarantor


By:    /s/ Paul Chawla                
Name: Paul Chawla
Title:    President (Président)


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA TECHNOLOGIES JAPAN LIMITED,
as Guarantor


By:    /s/ Hisayoshi Iwamitsu            
Name: Hisayoshi Iwamitsu
Title: Representative Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA TECHNOLOGIES HOLDING COMPANY
MEXICO B.V.,
SENSATA TECHNOLOGIES US
COÖPERATIEF U.A.,


each as Guarantor


By:    /s/ Gerrit H. Ensing                
Name: Gerrit H. Ensing
Title: Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSOR-NITE NV,


as Guarantor


By:    /s/ Gerrit H. Ensing                
Name: Gerrit H. Ensing
Title: Authorized Representative


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




CDI NETHERLANDS B.V.,


as Guarantor


By:    /s/ Paul Chawla                
Name: Paul Chawla
Title: Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA TECHNOLOGIES HOLLAND B.V.,
as Guarantor


By    /s/ Gerrit H. Ensing                
Name: Gerrit H. Ensing
Title: Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA TECHNOLOGIES BERMUDA LTD.,
as Guarantor


By:    /s/ Melissa Mong                
Name: Melissa Mong
Title: Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Signed by Steven Beringhause (name of director)
 
 
 
 
for and on behalf of
 
/s/ Steven Beringhause
 
 
AUGUST UK HOLDCO LIMITED,
 
Director
 
 
as Guarantor
 
 
 
 



Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




ST AUGUST LUX COMPANY S.À R.L.,
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 192229
as Guarantor


By: /s/ Gerrit H. Ensing                
Name: Gerrit H. Ensing
Title: Manager (Class A)








ST AUGUST LUX INTERMEDIATE HOLDCO S.À
R.L.,
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 192214
as Guarantor


By: /s/ Gerrit H. Ensing                
Name: Gerrit H. Ensing
Title: Manager (Class A)








AUGUST LUX HOLDING COMPANY, S.À R.L.,
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 167704
as Guarantor


By: /s/ Gerrit H. Ensing                
Name: Gerrit H. Ensing
Title: Manager (Class A)


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




AUGUST BRAZIL HOLDING COMPANY S.À R.L.,
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 168084
as Guarantor


By: /s/ Gerrit H. Ensing                
Name: Gerrit H. Ensing
Title: Manager (Class A)








AUGUST LUXUK HOLDING COMPANY S.À R.L.,
Société à responsabilité limitée
Registered office: 6D, route de Trèves, L-2633
Senningerberg
Luxembourg R.C.S.: B 167757
as Guarantor


By: /s/ Gerrit H. Ensing                
Name: Gerrit H. Ensing
Title: Manager (Class A)


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA FINANCE IRELAND LIMITED,
as Guarantor


By: /s/ Graeme Thompson            
Name:    Graeme Thompson
Title:    Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




SENSATA FINANCE IRELAND II LIMITED,
as Guarantor




By: /s/ Graeme Thompson            
Name:    Graeme Thompson
Title:    Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




MORGAN STANLEY SENIOR FUNDING,
INC., as Administrative Agent




By:    /s/ Jonathon Rauen            
Name: Jonathon Rauen
Title: Authorized Signatory


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Morgan Stanley Senior Funding, Inc.,
as a Revolving Credit Lender




By:    /s/ Jonathon Rauen            
Name: Jonathon Rauen
Title: Authorized Signatory


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Morgan Stanley Bank, N.A.,
as a Revolving Credit Lender




By:    /s/ Jonathon Rauen            
Name: Jonathon Rauen
Title: Authorized Signatory


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Revolving Credit
Lender




By:    /s/ Martin Corrigan            
Name: Martin Corrigan
Title: Vice President


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Revolving
Credit Lender




By:    /s/ Michael Contreras        
Name: Michael Contreras
Title: Vice President


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA, as a
Revolving Credit Lender




By:    /s/ Thomas M. Manning        
Name: Thomas M. Manning
Title: Authorized Signatory


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




MIZUHO BANK, LTD., as a Revolving Credit
Lender




By:    /s/ Raymond Ventura            
Name: Raymond Ventura
Title: Managing Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Revolving
Credit Lender




By:    /s/ Raja Khanna            
Name: Raja Khanna
Title: Managing Director


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Annex A
Schedule 2.01
Revolving Credit Commitments


Revolving Credit Lender
Existing Revolving Credit
Commitments1
Additional2 Revolving
Credit Commitments
Revolving Credit
Commitments3
Morgan Stanley Bank,
N.A.
$84,500,000
$0
$74,500,000
Morgan Stanley Senior
Funding, Inc.
$5,500,000
$0
$5,500,000
Barclays Bank PLC
$90,000,000
$0
$80,000,000
Bank of America, N.A.
$90,000,000
$0
$80,000,000
Mizuho Bank Ltd.
$50,000,000
$30,000,000
$80,000,000
Goldman Sachs Bank USA
$50,000,000
$0
$50,000,000
Royal Bank of Canada
$50,000,000
$0
$50,000,000
Total
$420,000,000
 
$420,000,000



Revolving Credit Commitments - Euro Sublimit4
Revolving Credit Lender
Dollar Amount of Existing
Euro Revolving Credit Commitments5
Dollar Amount of
Additional6 Euro
Revolving Credit
Commitments
Dollar Amount of Euro
Revolving Credit
Commitments7
Morgan Stanley Bank,
N.A.
$84,500,000
$0
$74,500,000
Morgan Stanley Senior
Funding, Inc.
$5,500,000
$0
$5,500,000
Barclays Bank PLC
$90,000,000
$0
$80,000,000
Bank of America, N.A.
$90,000,000
$0
$80,000,000
Mizuho Bank Ltd.
$50,000,000
$30,000,000
$80,000,000
Goldman Sachs Bank USA
$50,000,000
$0
$50,000,000
Royal Bank of Canada
$50,000,000
$0
$50,000,000


Total


$420,000,000
 


$420,000,000

____________________
1 Before giving effect to any purchases and assumptions contemplated under
Section 5 of this Amendment
2 Equals the amount of any purchases and assumptions contemplated under Section
5 of this Amendment.
3 Equals the sum of any existing Revolving Credit Commitments plus any purchases
and assumptions contemplated under Section 5 of this Amendment (or minus any
assignments made pursuant to such section) or otherwise in connection with
Amendment No. 9.
4 Note: a Revolving Credit Lender’s Euro Revolving Credit Commitments are part
of, and not additional to, the Revolving Credit Commitments of such Revolving
Credit Lender.
5 Before giving effect to any purchases and assumptions contemplated under
Section 5 of this Amendment.
6 Equals the amount of any purchases and assumptions contemplated under Section
5 of this Amendment.
7 Equals the sum of any existing Revolving Credit Commitments plus any purchases
and assumptions contemplated under Section 5 of this Amendment (or minus any
assignments made pursuant to such section) or otherwise in connection with
Amendment No. 9.


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Revolving Credit Commitments - Sterling Sublimit8 
Revolving Credit Lender
Dollar Amount of Sterling Revolving Credit
Commitments
Morgan Stanley Bank, N.A.
$74,500,000
Morgan Stanley Senior Funding, Inc.
$5,500,000
Barclays Bank PLC
$80,000,000
Bank of America, N.A.
$80,000,000
Mizuho Bank Ltd.
$80,000,000
Goldman Sachs Bank USA
$50,000,000
Royal Bank of Canada
$50,000,000


Total


$420,000,000

____________________
8 Note: a Revolving Credit Lender’s Sterling Revolving Credit Commitments are
part of, and not additional to, the Revolving Credit Commitments of such
Revolving Credit Lender.


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Annex B
Form of Committed Loan Notice
[see attached]


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Annex C
Form of Revolving Credit Note
[see attached]


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Annex D
Form of Assignment and Assumption
[see attached]


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Schedule A
Opinions of Counsel
1.Belgium (capacity)
Loyens & Loeff
2.Belgium (collateral)
ALTIUS CVBA
3.Bermuda
Conyers Dill & Pearman
4.Bulgaria
Gugushev & Partners
5.France
Clifford Chance LLP
6.Ireland
A&L Goodbody
7.Japan
Clifford Chance (Gaikokuho Kyodo Jigyo)
8.Luxembourg
Loyens & Loeff
9.Malaysia (capacity)
Azim, Tunku Farik & Wong
10.Malaysia (collateral)
Wong & Partners
11.Mexico
Creel, García-Cuéllar, Aiza Y Enriquez, S.C.
12.Netherlands
Loyens & Loeff
13.UK
Clifford Chance LLP



Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Schedule B
Effective Date Deliverables
1)
Deed of security confirmation in respect of the English law debentures entered
into by August UK Holdco Limited, ST Schrader Holding Company UK Limited,
Sensata Technologies UK Financing Co. Plc and Custom Sensors & Technologies
Newco Ltd and share charges entered into by August LuxUK Holding Company S.á
r.l. (the “English Security Confirmation”).

2)
Confirmation in respect of Malaysian law debenture.

3)
Confirmation in respect of Malaysian law share charge.

4)
Confirmation in respect of Irish law debenture entered into by Sensata Finance
Ireland Limited.

5)
Confirmation in respect of Irish law share charge entered into by August LuxUK
Holding Company.

6)
Confirmation in respect of Irish law debenture entered into by Sensata Finance
Ireland II Limited

7)
Deed of release in respect of Irish law share charge dated 27 November 2015
entered into by ST Schrader Holding Company UK Limited.

8)
Irish law share charge to be entered into by ST Schrader Holding Company UK
Limited in favour of the Collateral Agent in respect of the shares it holds in
Sensata Finance Ireland II Limited.

9)
Confirmation Agreement, governed by Luxembourg law, to be entered into by and
between ST Schrader Holding Company UK Limited, Sensor-Nite NV, ST August Lux
Intermediate Holdco S.á r.l., August Lux Holding Company, ST August Lux Company
S.á r.l., August LuxUK Holding Company, August Brazil Holding Company and MORGAN
STANLEY SENIOR FUNDING, INC. in relation to:

(a)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, entered into by and between ST Schrader Holding Company UK Limited as
pledgor, Morgan Stanley as pledgee and ST August Lux Company S.á r.l. as
company;
(b)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, entered into by and between ST August Lux Company S.á r.l. as pledgor,
Morgan Stanley as pledgee and ST August Lux Intermediate Holdco S.á r.l. as
company;
(c)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, entered into by and between ST August Lux Intermediate Holdco S.á r.l. and
Sensor-Nite NV as pledgors, Morgan Stanley as pledgee and August Lux Holding
Company as company;
(d)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, entered into by and between August Lux Holding Company as pledgor, Morgan
Stanley as pledgee and August LuxUK Holding Company as company; and
(e)    a share pledge agreement, governed by Luxembourg law, dated 8 January
2015, entered into by and between August Lux Holding Company as pledgor, Morgan
Stanley as pledgee and August Brazil Holding Company as company.
10)
English law share pledge by Sensata Technologies B.V. in respect of its shares
of Sensata Technologies UK Financing Co. Plc.

11)
A certificate of an authorised signatory of each chargor under the English
Security Confirmation, in respect of each English company whose shares are
charged by it under the English law Collateral Documents, certifying that (i) it
has complied within the relevant timeframe with any notice it has received
pursuant to Part 21A of the Companies Act 2006 and no "warning notice" or
"restrictions notice" (in each case as defined in Schedule 1B of the Companies
Act 2006) has been issued in respect of such shares, together with a copy of the
"PSC register" (within the meaning of section 790C(10) of the Companies Act
2006) of that charged company, which is certified by an authorised signatory of
the relevant chargor



Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




to be correct, complete and not amended or superseded, or (ii) that such charged
company is not required to comply with Part 21A of the Companies Act 2006.


Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




Schedule C
Post-Effective Date Deliverables
1)
Within two Business Days of the Ninth Amendment Effective Date, inscription in
the Luxembourg share registers of each of the following companies:

ST August Lux Company S.à r.l.,
ST August Lux Intermediate Holdco S.à r.l.,
August Lux Holding Company,
August LuxUK Holding Company; and
August Brazil Holding Company
immediately after the last inscription appearing therein (in respect of the
second confirmation agreement entered into by the Pledgors and the
Administrative Agent on 29 September 2015) of the following:
“Pursuant to a Luxembourg law governed third confirmation agreement, dated March
27, 2019 and entered into, inter alios, by and between [ST Schrader Holding
Company UK Limited / ST August Lux Company S.à r.l. / ST August Lux Intermediate
Holdco S.à r.l. / Sensor-Nite NV / August Lux Holding Company] as pledgor[s],
Morgan Stanley Senior Funding, INC., as pledgee (the “Pledgee”) and [ST August
Lux Company S.à r.l. / ST August Lux Intermediate Holdco S.à r.l. / August Lux
Holding Company / August LuxUK Holding Company / August Brazil Holding Company]
as company, the share pledge agreement, governed by Luxembourg law, dated
January 8, 2015, by and between [ST Schrader Holding Company UK Limited / ST
August Lux Company S.à r.l. / ST August Lux Intermediate Holdco S.à r.l. /
Sensor-Nite NV / August Lux Holding Company] as pledgor[s], the Pledgee and [ST
August Lux Company S.à r.l. / ST August Lux Intermediate Holdco S.à r.l. /
August Lux Holding Company / August LuxUK Holding Company / August Brazil
Holding Company] as company (the “Share Pledge Agreement”), and the security
interests (gage de premier rang) created thereunder (i) continue in full force
and effect, (ii) are preserved for the benefit of the Pledgee, (iii) are (and
will be) maintained and preserved for the benefit of the Pledgee (iv) are (and
will be) held and administered by the Pledgee in accordance with the Share
Pledge Agreement and (v) are not and will not be reduced, discharged or
otherwise adversely affected by any amendment, variation, novation, replacement
or supplement of or to any of the Secured Obligations (as defined in the Share
Pledge Agreement) including without limitation any increase in or extension of
the Secured Obligations and any addition of Secured Obligations.”;
2)
Following the inscriptions referred to in 1 above, legal opinion of M Partners
S.à r.l. with respect to enforceability of third confirmation agreement.

3)
Amendment to Mexican Mortgage (Hipoteca) on Aguascalientes Real Estate.

4)
Amendment to Mexican law Floating Lien Pledge Agreement.

5)
Amendment to Mexican law Equity Interest Pledge Agreement.

6)
Legal opinion of Creel, García-Cuéllar, Aiza Y Enriquez, S.C. with respect to
post-Effective Date Mexican law deliverables.

7)
Notarized copy of Annex No. 9 to the Going Concern Pledge Agreement relating to
the going concern of Sensata Technologies Bulgaria EOOD ("Going Concern Pledge
Agreement").

8)
Notarized copy of Annex No. 7 to the Share and Dividends Pledge Agreement
relating to the quotas in Sensata Technologies Bulgaria EOOD ("Share and
Dividends Pledge Agreement").

9)
Current legal status certificate issued by the Commercial Registry evidencing
that the modifications in the security interest created by Annex No. 7 to the
Share and Dividends Pledge Agreement have been duly registered.



Amendment No. 9 to Credit Agreement
B4970894.1

--------------------------------------------------------------------------------




10)
Certificate issued by the Central Pledges Registry evidencing that the
modifications in the security interests created by Annex No. 7 to the Share and
Dividends Pledge Agreement have been duly registered in respect of the pledged
Rights (as defined in the Share and Dividends Pledge Agreement).

11)
Current status certificate of Sensata Technologies Bulgaria EOOD issued by the
Commercial Registry evidencing that the modifications in the security interest
created by Annex No. 9 to the Going Concern Pledge Agreement have been duly
registered.

12)
Certificate issued by the Central Pledges Registry evidencing that the
modifications in the security interest created by Annex No. 9 to the Going
Concern Pledge Agreement have been duly registered in respect of movables and
receivables representing specified assets, owned by the Sensata Technologies
Bulgaria EOOD (as defined in the Going Concern Pledge Agreement).

13)
Certificates issued by the Land Registry - Botevgrad and the Land Registry -
Plovdiv evidencing that the modifications in the security interest created by
Annex No. 9 to the Going Concern Pledge Agreement have been duly registered in
respect of land plots representing specified assets, owned by Sensata
Technologies Bulgaria EOOD (as defined in the Going Concern Pledge Agreement).

14)
Notification to the Patent Office regarding registration of the modifications in
the security interest created by Annex No. 9 to the Going Concern Pledge
Agreement in respect of the utility model representing specified asset, owned by
Sensata Technologies Bulgaria EOOD (as defined in the Going Concern Pledge
Agreement).

15)
Legal opinion of Gugushev & Partners Law office with respect to post-Effective
Date Bulgarian law deliverables.

16)
Amendments to Promissory Notes No. 1, 4 and 6 from BV Borrower to Collateral
Agent in connection with security interests in Japan and certain documents
required for extension of the period of the registration of relevant security
interests.



Amendment No. 9 to Credit Agreement
B4970894.1